Citation Nr: 0106149	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-08 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cancer of the tongue, 
to include service connection as a result of herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Marine Corps League


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1972, and had four years of prior active service.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1997 by 
the New Orleans, Louisiana, Regional 

Office (RO) of the Department of Veterans Affairs (VA).  In 
August 1999, the Board remanded this case in order to obtain 
additional evidence and to satisfy due process concerns.  The 
case is again before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained, and his application is 
complete.

2.  Cancer of the tongue, or symptoms thereof, was not 
manifested in service, and is first shown many years 
following the veteran's separation from service.

3.  Cancer of the tongue is not a disorder for which 
inservice herbicide exposure can be presumed.

4.  Cancer of the tongue is not otherwise shown to be due to 
inservice herbicide exposure. 


CONCLUSION OF LAW

Cancer of the tongue was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
during such service, nor may it be presumed to have been the 
product of inservice herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's application for service 
connection for cancer of the tongue.  There is no issue as to 
substantial completeness of the application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. 
§ 5102).  The medical records from the veteran's second 
period of service, with the exception of the report of his 
separation examination, have not been associated with his 
claims folder.  In view of the fact that additional 
development with regard to these records has been attempted, 
albeit without success, the Board must conclude that no other 
service or other pertinent governmental records, other than 
those already associated with his file, are available.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(3)).  In addition, VA has also secured all 
VA and private medical records that the veteran has indicated 
are pertinent to his claim, and VA has satisfied its duty 
with respect to such records and with receipt of sufficient 
information to proceed.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b) and (c)).  
Finally, the veteran has been advised, both by the RO and 
through the instrument of the Board's August 1999 remand, of 
the additional evidence needed that would tend to prove his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified at 38 U.S.C. § 5103).

Service connection can be granted for a disability that was 
either incurred in, or aggravated by, service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000).  Certain disabilities, to 
include cancer, are deemed to have been present during 
service if they are manifested to a compensable degree within 
one year following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  In addition, the post-service 
manifestation of 

certain disorders, enumerated at 38 C.F.R. § 3.309(e) (2000), 
may be presumed to be the product of inservice exposure to 
herbicides such as Agent Orange; see 38 C.F.R. §§ 3.307(a)(6) 
and 3.313 (2000).

The veteran's service medical records from his second period 
of active service have not been associated with his claims 
folder, with the exception of a separation examination report 
dated in "January 1971" (sic).  These records do not indicate 
the presence of any problem concerning the tongue.  The 
report of the separation medical examination shows that his 
mouth and throat were clinically evaluated as normal, and 
does not indicate any inservice history of a tongue problem, 
or complaints thereof.

The medical evidence, in fact, first shows the presence of 
cancer of the tongue in 1997, or approximately 25 years 
subsequent to the veteran's separation from service.  These 
records also indicate that a cystic lesion on the left side 
of the jaw had been manifested four years previously.  While 
the medical evidence does not reflect that this lesion was a 
precursor of the carcinoma of the tongue that later 
developed, or was in some manner a symptom thereof; even if 
the Board were to assume, for the purpose of this discussion 
only, that cancer of the tongue had been manifested as early 
as 1993, that still places the onset of this disability no 
earlier than 20 years following service separation.  The 
medical evidence does not demonstrate that cancer of the 
tongue was present during service, or that it could be 
presumed to have been present therein.

Likewise, the medical evidence does not reflect that the 
development of this disability was in any manner related to 
the veteran's service in the Republic of Vietnam, or, more 
specifically, to any herbicide exposure during that service.  
Cancer of the tongue is not a disability for which a 
presumption of inservice incurrence can be made under the 
prevailing regulations for herbicide exposure; see 38 C.F.R. 
§ 3.309(e).  The veteran has argued that cancer of the larynx 
is such a disability, and that the larynx and the tongue are 
physically quite near to each other.  Notwithstanding those 
contentions, however, it must be noted that the regulation 

identifies cancer of the larynx as one of several respiratory 
cancers, and that the tongue is not included among them.  It 
must also be noted that the list set forth in this regulation 
is quite specific, and does not furnish the Board with 
discretion to make presumptions regarding disorders that are 
not enumerated.  

Service connection for cancer of the tongue can nonetheless 
be awarded in these circumstances if the medical evidence was 
to demonstrate that, regardless of the regulatory 
presumptions, the veteran's carcinoma of the tongue is the 
product of his service, to include any exposure to herbicide 
incurred therein.  The evidence, however, does not support 
any such position.  To the contrary, the medical evidence is 
devoid of findings or opinions to the effect that there is an 
etiological or causal relationship between service that 
concluded in 1972 and carcinoma of the tongue that was 
manifested no earlier than 1993.

In brief, the preponderance of the evidence is against the 
veteran's claim.  That claim, accordingly, fails.


ORDER

Service connection for cancer of the tongue, to include 
service connection as a result of herbicide exposure, is 
denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

